DETAILED ACTION

	Response to Arguments filed on 12/02/2021
In light of the examiner amended claims, the 103 rejection, has been withdrawn.

Allowable Subject Matter
Claims 1, 5-7, 10 and 13-29 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a email communication with Attorney Caroline Thanhmy Do (Reg. No. 47529) on 04/21/2022. 
The application has been amended as follows:	
Please replace claim 1 with:
(Currently Amended) An information processing apparatus comprising: a nonvolatile semiconductor storage configured to store data;
a memory that stores a factor for each data size; and
a controller having one or more processors which executes instructions stored in one or more memories that include the memory, the controller being configured to:
instruct the semiconductor storage to store a plurality of write data; 
calculate a write data size of each of the plurality of write data;
 totalize the calculated write data size of each of the plurality of write data;
issue a notification when the totalize write data size satisfies a predetermined condition in relation to a threshold value; and
count, for each data size individually, a number of times of write instruction for the data size of the plurality of write data instructed to be written in a normal power state, and totalize count values counted in the normal power state,
wherein, upon occurrence of a shift condition for transition from the normal power state to a power-saving state, in which power consumption is lower than in the normal power state,
based on the data size of the data instructed to be written, the factor corresponding to each of the data size of the plurality of write data instructed to be written, and the totalize count values;
 the controller calculates a total write data size for the each of the plurality of write data sizes in the normal power state, and
the controller totalizes the total calculated write data size for the each of the plurality of write data sizes, and causes a value obtained by the totalizing to be stored. 

Please replace claim 5 with:
5. (previously presented) The information processing apparatus according to claim 1, wherein the factor in a case of a first data size and the factor in a case of a second data size are set for a product name of the nonvolatile semiconductor storage.

Please replace claim 6 with:
6. (previously presented) The information processing apparatus according to claim 1, wherein the nonvolatile semiconductor storage stores, in association with a factor, 

Please replace claim 7 with:
7. (previously presented) The information processing apparatus according to claim 1, wherein the controller compares the totalized calculated write size with the threshold value, and wherein the controller issues the notification based on a result of the comparison.

Please replace claim 10 with:
10. (previously presented) The information processing apparatus according to claim 1, further comprising: a timer configured to count time; 
wherein the controller is further configured to: receive an interrupt signal in a case where the time counted by the timer exceeds a first threshold; and 
count, based on receiving the interrupt signal, a number of times of write instruction for the data size of the data instructed to be written.

Please replace claim 14 with:
14. (previously presented) The information processing apparatus according to claim 1, wherein the notification is issued in response to the totalized total calculated write data size exceeding the threshold value.

Please replace claim 19 with:
19. (currently amended) A method for controlling an information processing apparatus comprising: a nonvolatile semiconductor storage configured to store data; and
 a memory that stores a factor for each data size, wherein the control method comprises: 
-4-Amendment for Application No.: 16/780756 Attorney Docket: 10195946US01 instructing the semiconductor storage to store a plurality of write data; 
calculating a write data size corresponding to each of the plurality of write data sizes of the data instructed to be written; 
totalizing the calculated write size of each of the plurality of write data;
 issuing a notification in a case where the totalized write data size satisfies a predetermined condition in relation to a threshold value; and
 counting, for each data size individually, a number of times of write instruction for the data size of the plurality of write data instructed to be written in a normal power state, and totalize count values counted in the normal power state,
 wherein, upon occurrence of a shift condition for transition from the normal power state to a power-saving state, in which power consumption is lower than in the normal power state
each of the data size of the plurality of write data instructed to be written, and the totalize count values, the controller calculates a total write data size for the each of the plurality of write data sizes in the normal power state, and 
the controller totalizes the total calculated write data size for the each of the plurality of write data sizes, and causes a value obtained by the totalizinq to be stored.

Please replace claim 20 with:
20. (currently amended) An information processing system comprising:
 a display for displaying a notification on a display; and 
an information processing apparatus including:
 a nonvolatile semiconductor storage configured to store a plurality of write data;
 a memory that stores a factor for each write data size; and 
a controller having one or more processors which executes instructions stored in one or more memories that include the memory, the controller being configured to: 
instruct the semiconductor storage to store a plurality of write data; 
calculate a write data size corresponding to of each of the plurality of write data sizes of the data instructed to be written;
 totalize the calculated write data size; -5-Amendment for Application No.: 16/780756 Attorney Docket: 10195946US01 
issue the notification in a case where the totalized write data size satisfies a predetermined condition in relation to a threshold value; and
 count, for each data size individually, a number of times of write instruction for the data size of the plurality of write data instructed to be written in a normal power state, and totalize count values counted in the normal power state, 
wherein, upon occurrence of a shift condition for transition from the normal power state to a power-saving state, in which power consumption is lower than in the normal power state,
 based on the data size of the data instructed to be written, the factor corresponding to each of the data size of the plurality of write data instructed to be written, and the totalize count values,
 the controller calculates a total write data size for the each of the plurality of write data sizes in the normal power state, and
 the controller totalizes the total calculated write data size for the each of the plurality of write data sizes, and causes a value obtained by the totalizing to be stored.

Please replace claim 21with:
21. (previously presented) The information processing apparatus according to claim 1, wherein the factor corresponding to the data size of the data instructed to be written is not less than one

Please replace claim 22 with:
22. (previously presented) The information processing system according to claim 20, wherein the factor corresponding to the data size of the data instructed to be written is not less than one.

Please replace claim 23 with:
23. (previously presented) The information processing apparatus according to claim 5, wherein, in a nonvolatile semiconductor storage different from the semiconductor storage, the factor in a case of the first data size is different from the factor in a case of the second data size

Please replace claim 24 with:
24. (previously presented) The information processing system according to claim 20, wherein, in a nonvolatile semiconductor storage different from the semiconductor storage, the factor in a case of  a first data size is different from the factor in a case of  a second data size.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “and count, for each data size individually, number of times of write instruction for the data size of the data instructed to be written in a normal power state, and totalize count values counted in the normal power state, wherein, upon satisfaction of a shift condition for transition from the normal power state to a power-saving state, in which power consumption is lower than in the normal power state, based on the data size of the data instructed to be written, the factor corresponding to the data size of the data instructed to be written, and the count value, the controller calculates a total write size for the each data size in the normal power state, and the controller totalizes the total write size for the each data size, and causes a value obtained by the totalizing to be stored.” in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “and count, for each data size individually, number of times of write instruction for the data size of the data instructed to be written in a normal power state, and totalize count values counted in the normal power state, wherein, upon satisfaction of a shift condition for transition from the normal power state to a power-saving state, in which power consumption is lower than in the normal power state, based on the data size of the data instructed to be written, the factor corresponding to the data size of the data instructed to be written, and the count value, the controller calculates a total write size for the each data size in the normal power state, and the controller totalizes the total write size for the each data size, and causes a value obtained by the totalizing to be stored.”  in combination with other recited limitations in claim 19.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “and count, for each data size individually, number of times of write instruction for the data size of the data instructed to be written in a normal power state, and totalize count values counted in the normal power state, wherein, upon satisfaction of a shift condition for transition from the normal power state to a power-saving state, in which power consumption is lower than in the normal power state, based on the data size of the data instructed to be written, the factor corresponding to the data size of the data instructed to be written, and the count value, the controller calculates a total write size for the each data size in the normal power state, and the controller totalizes the total write size for the each data size, and causes a value obtained by the totalizing to be stored” in combination with other recited limitations in claim 20.
As dependent claims 5-7, 10, 13-18 and 21-29 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAKHR A ALDAYLAM/               Examiner, Art Unit 2139 

/REGINALD G BRAGDON/               Supervisory Patent Examiner, Art Unit 2139